10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:17-cr-OlSl-APG-CWH
Plaintiff ORDER ACCEPTING MAGISTRATE
JUDGE’S REP()RT AND
v. RECOMMENDATION ON MOTI()N TO
DISMISS
NU NU SWETZ,
[ECF Nos. 48, 52, 63]
Defendant

 

 

 

 

Defendant Nu Nu SWetz moved to dismiss the indictment. ECF Nos. 48, 52. On January
2, 2019 l\/lagistrate Judge Hoffman entered his Report and Recommendation recommending that
the motion to dismiss be denied in part. ECF No. 63. Specifically, Judge Hoffman recommended
that counts three, four, and five be dismissed With prejudice but counts one, two, and six should
proceed. Ms. Swetz filed an objection to the Report and Recommendation. ECF No. 67. l have
conducted a de novo review of the issues set forth in the Report and Recommendation as
required by Local Rule IB 3-2. Judge Hoffman’s Report and Recommendation sets forth the
proper legal analysis and factual basis for the decision. l therefore accept it and adopt it as my
own.

IT IS HEREBY ORDERED that Magistrate Judge Hoffman’s Report and
Recommendation (ECF No. 63) is accepted and approved in its entirety. Defendant Nu Nu
SWetz’s motion to dismiss (ECF Nos. 48, 52) is DENIED.

Dated: February 11, 2019.

//%//

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

